 



Exhibit 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”), entered into this 27th day of
April, 2007, effective as of March 7, 2007 (the “Effective Date”), is made by
and between Novavax, a Delaware corporation (the “Company”), and John Lambert
(the “Consultant”).
RECITALS
     A. The Company is a biopharmaceutical company focused on developing novel
vaccines and is located in Rockville, Maryland.
     B. Consultant has extensive experience as an executive and as a director
for several vaccine-related companies and has served as a consultant to the
Company over the past several months.
     C. After several months of discussions between the Company and Consultant
regarding a director position and a broader and longer term consulting
relationship, the Company and Consultant wish to continue the consulting
arrangement under revised terms and agree to enter into this Consulting
Agreement and, on March 7, 2007, the Board of Directors of the Company have
elected Consultant Executive Chairman of the Board of Directors.
     NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
AGREEMENT
     1. Term. Unless otherwise terminated or extended as set forth in this
Agreement, the term of this Agreement will commence on the Effective Date and
expire on March 8, 2010 (the “Term”). Either Consultant or the Company may
terminate this Agreement at any time, and for any reason or no reason, with or
without cause, upon thirty (30) days notice.
     2. Consulting Services. Pursuant to the terms and conditions of this
Agreement, the Company hereby engages the Consultant, and the Consultant hereby
accepts such engagement, to perform the consulting services set forth on
Exhibit A attached hereto (the “Services”) during the Term. Consultant shall
devote approximately one third of his business time to the performance of his
duties with the Company, including spending a reasonable amount of time at the
Company’s offices.
     3. Fees and Expenses.
          (a) In consideration of the Consultant performing the Services
hereunder; the Company shall pay the Consultant an annual fee of $220,000 (the
“Fees”) payable monthly with the first payment to be made on April 30, 2007
covering the period from the Effective Date through and including April 30.

1



--------------------------------------------------------------------------------



 



          (b) The Company shall reimburse the Consultant for his reasonable
out-of-pocket expenses incurred in connection with the performance of the
Services hereunder, including travel and telephone. All such reimbursement will
be provided in accordance with the Company’s expense reimbursement policies in
effect from time to time during the Term.
          (c) If this Agreement is terminated for any reason before the
expiration of the Term, then the Company shall pay Consultant a prorated portion
of the Fees through the effective date of termination and shall have no other
payment obligation or other liability under this Agreement or otherwise, unless
otherwise required by law or as expressly provided in Section 4 or in a separate
agreement.
     4. Change in Control.
          (a) If, in the event of a Change in Control, this Agreement is
terminated as a result of an Involuntary Termination without Cause for a reason
other than Consultant’s death or Disability, or as a result of a Constructive
Termination, which in either case occurs: (x) during the period not to exceed
eighteen (18) months after the effective date of a Change in Control, or
(y) before the effective date of a Change in Control, but after the first date
on which the Board and/or senior management of the Company has entered into
formal negotiations with a potential acquiror that results in the consummation
of a Change in Control (provided, however, that in no event shall a termination
of this Agreement occurring more than one (1) year before the effective date of
a Change in Control be covered by this Agreement), Consultant shall receive a
single cash payment in the amount of $375,000.
          (b) In order to be eligible to receive the lump sum payment under this
Section 4, Consultant must execute a general waiver and release of all legal
claims against the Company and its Affiliates.
          (c) Definitions.
               (1) “Change in Control” means (i) a sale, lease, license or other
disposition of all or substantially all of the assets of the Company, (ii) a
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
shareholders of the Company immediately prior to such consolidation, merger or
reorganization, own less that fifty percent (50%) of the outstanding voting
power of the surviving entity and its parent following the consolidation, merger
or reorganization, or (iii) any transaction or series of related transactions
involving a person or entity, or a group of affiliated persons or entities (but
excluding any employee benefit plan or related trust sponsored or maintained by
the Company or an Affiliate) in which such persons or entities that were not
shareholders of the Company immediately prior to their acquisition of Company
securities as part of such transaction become the owners, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction and other
than as part of a private financing transaction by the Company, or (iv) a Change
in the Incumbent Board. For purposes of this Plan, a Change in the Incumbent
Board shall occur if the existing members of the Board on

2



--------------------------------------------------------------------------------



 



the date of this Agreement (the “Incumbent Board”) cease to constitute at least
a majority of the members of the Board, provided, however, that any new Board
member shall be considered a member of the Incumbent Board for this purpose if
the appointment or election (or nomination for such election) of the new Board
member was approved or recommended by a majority vote of the members of the
Incumbent Board who are then still in office.
               (2) “Cause” means (i) conviction of, a guilty plea with respect
to, or a plea of nolo contendere to a charge that the Consultant has committed a
felony under the laws of the United States, the United Kingdom or of any state
or a crime involving moral turpitude, including, but not limited to, fraud,
theft, embezzlement or any crime that results in or is intended to result in
personal enrichment at the expense of the Company; (ii) material breach of any
agreement entered into between the Consultant and the Company that impairs the
Company’s interest therein; (iii) willful misconduct, significant failure to
perform the Services, or gross neglect by the Consultant in connection with the
Services; or (iv) engagement in any activity that constitutes a material
conflict of interest with the Company.
               (3) “Constructive Termination” means a termination initiated by
Consultant because any of the following events or conditions have occurred:
                    a. A material reduction or change in the Consultant’s
services or responsibilities or an obligation to report to any person or body
other than the Board of Directors of the Company which represents an adverse
change from the Consultant’s services or responsibilities as in effect
immediately preceding the effective date of a Change in Control; the assignment
to the Consultant of any obligations which are inconsistent with the
Consultant’s services or responsibilities as in effect immediately preceding the
effective date of a Change in Control; except in connection with the termination
of this Agreement for Cause or the termination of this Agreement because of
Consultant’s Disability or death, or except as the result of a voluntary
termination by the Consultant other than as a result of a Constructive
Termination;
                    b. any material breach by the Company of any provision of
this Agreement;
                    c. the failure of the Company to obtain an agreement,
satisfactory to the Consultant, from any successors and assigns to assume and
agree to perform the obligations created under this Agreement as a result of a
Change in Control.
               (4) “Disability” means the permanent and total disability of a
person within the meaning of Section 22(e)(3) of the Internal Revenue Code.
               (5) “Involuntary Termination without Cause” means the termination
of this Agreement before its expiration which is initiated by the Company for a
reason other than Cause.
     5. Relationship of the Parties.
          (a) The relationship of the Consultant to the Company hereunder is
that of independent contractor. Nothing herein shall be deemed to create any
partnership, association or joint venture between the parties. Consultant shall
not be construed for any

3



--------------------------------------------------------------------------------



 



           purpose to be an employee subject to the control and direction of the
Company or any of its affiliates.
          (b) Consultant shall not be entitled to any of the benefits, coverages
or privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company or any
of its affiliates.
          (c) The Consultant shall have sole responsibility for the proper
reporting and payment of any and all United States and/or United Kingdom
federal, state and/or local taxes due on payments made to the Consultant by the
Company hereunder. The Consultant agrees to provide the Company, upon request,
with written proof demonstrating proper reporting and payment of all applicable
taxes.
          (d) The Company shall have the right to withhold all Federal, state,
or other taxes from amounts paid to Consultant under any provision of this
Agreement as shall be required to be withheld by the Company pursuant to any
statute or other governmental regulation or ruling. The Company may make any
arrangements that it deems appropriate to effect such withholding that are
permitted by applicable law.
          (e) Notwithstanding Consultant’s obligations and the Company’s rights
under 5(c) and 5(d) above, Consultant shall reimburse the Company for any tax
and interest paid to the Internal Revenue Service or similar taxing authority by
the Company on behalf of Consultant to satisfy Consultant’s tax obligations if
not previously withheld.
     6. Confidentiality. The Consultant shall not, during the Term or for five
(5) years after the Term, disclose to any person the terms or contents of this
Agreement or any proprietary, confidential and nonpublic information of the
Company, including business and financial information, strategic plans and
business process, and any plan, method, data, know-how, research, information,
procedure, development, invention, improvement, modification, discovery, design,
process, work of authorship, documentation, formula, technique, trade secret or
intellectual property right whatsoever or any interest therein whether
patentable or non-patentable, patents and applications therefor, trademarks and
applications therefor or copyrights and applications therefor, any information
provided to the Consultant by the Company with respect to the Consultant’s
performance of the Services (collectively, “Information”) disclosed or furnished
to the Consultant in any format, including on paper, electronically, visually or
verbally. All such Information shall remain the property of the Company. All
such Information shall be kept confidential by the Consultant and may be used
only in its performance under this Agreement, unless the Information was
previously known to the Consultant without any obligation of confidentiality or
is made public by the Company, or becomes public knowledge through no fault of
the Consultant. When in tangible form, the Information shall be returned by the
Consultant to the Company upon request by the Company.
     7. Property Rights. All work produced hereunder, including, without
limitation, all inventions, ideas, creations, designs, discoveries,
developments, techniques, expressions, improvements, computer programs,
specifications, operating instructions and all other documentation, data or
other work product related to the Services provided by the Consultant under this
Agreement (whether patentable or subject to copyright, or not), which are first

4



--------------------------------------------------------------------------------



 



conceived, made or otherwise originated or acquired or first actually
constructively reduced to practice during the Term or within six (6) months
following the expiration or termination of the Term, whether preliminary or
final, and on whatever media rendered (collectively, the “Work Product”), shall
be deemed work made for hire and made in the course of services rendered for the
Company and shall be the sole and exclusive property of the Company. The Company
shall have the sole, absolute and unlimited right throughout the world to
protect by patent or copyright, and to make, have made, use, reconstruct,
repair, modify reproduce, publish, distribute and sell the Work Product, in
whole or in part, or combine the Work Product with other matter, or not use the
Work Product at all, as it sees fit. To the extent that title to the Work
Product may not be considered work for hire, the Consultant irrevocably agrees
to transfer and assign to the Company in perpetuity all worldwide right, title
and interest in and to the patent rights, copyrights, trade secrets and other
proprietary rights (including, without limitation, applications for
registrations thereof) in, and ownership of, the Work Product that the
Consultant may have, as and when such rights arise. The Consultant further
agrees that it will execute, and will cause its applicable employees to execute,
all documents necessary to enable the Company to protect and record its
ownership of the Work Product.
     8. Competitors. The Company recognizes that Consultant shall devote less
than all of his business time to the performance of his duties with the Company.
The Company also recognizes that Consultant currently has pre-existing
affiliations with other companies, including companies in the vaccine industry,
including Acambis PLC, Cambridge Biostability Ltd., J.G. Solutions Ltd. and
Farmaprojects SA. Consultant agrees that he will consult with the Chairman of
the Nominating and Corporate Governance Committee before accepting a director,
consulting or employment arrangement with any of the Company’s competitors in
the vaccine industry.
     9. Authority to Contract. The Company represents and warrants to Consultant
that the execution and delivery of this Agreement and the performance of the
provisions hereof have been duly authorized by all necessary action on its part,
that this Agreement has been duly and validly executed and delivered by it, that
this Agreement constitutes a valid and legally binding agreement enforceable
against it in accordance with its terms. Consultant represents and warrants to
the Company that this Agreement has been duly and validly executed and delivered
by him, that this Agreement constitutes a valid and legally binding agreement
enforceable against him in accordance with its terms, and that neither the
execution and delivery of this Agreement nor the performance of the provisions
hereof constitute or will constitute a violation of any contract, or other
agreement or relationship to which he is a party or by which he is bound.
     10. Entire Agreement. This Agreement supersedes all prior oral or written
negotiations, understandings or agreements between the parties with respect to
the subject matter hereof. Except as otherwise set forth herein there are no
agreements, understandings, commitments, representations, or warranties with
respect to the subject matter hereof. This Agreement and the terms, covenants
and conditions set forth herein shall inure to the benefit of and will be
binding on the parties hereto and their respective successors in interest and
permitted assigns.
     11. Assignment. Consultant shall not assign or subcontract his rights or
obligations under this Agreement.

5



--------------------------------------------------------------------------------



 



     12. Amendment. This Agreement may not be amended, modified, waived or
canceled except by a writing signed by each party hereto.
     13. Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. This Agreement may be
executed with the signatures to be transmitted by facsimile. A facsimile
signature shall be treated for all purposes as an original signature.
14. Equitable Relief.
          (a) In the event that any provision of Section 6 or 8 shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or areas such court deems reasonable and enforceable, said time period and/or
areas of restriction shall be deemed to become and thereafter be the maximum
time period and/or areas which such court deems reasonable and enforceable.
          (b) Consultant recognizes and agrees that the Company’s remedy at law
for any breach of the provisions of Sections 6, 7 or 8 hereof would be
inadequate, and he agrees that for breach of such provisions, the Company shall,
in addition to such other remedies as may be available to it at law or in equity
or as provided in this Agreement, be entitled to injunctive relief and to
enforce its rights by an action for specific performance.
     15. No Waiver. No consent or waiver, express or implied, by either party
hereto of any term or provision of this Agreement, or of any breach or default
by the other party in the performance of its obligations hereunder shall be
valid unless in writing, and no such consent or waiver shall be deemed or
construed to be the consent or waiver by such party of any other term or
provision of this Agreement, or of any other breach or default by the other
party in the performance of its obligations hereunder. Failure on the part of
either party to object to any act or failure to act of the other party or to
declare the other party in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder.
     16. Headings. The headings of the Sections of this Agreement are inserted
for convenience of reference only and shall not in any manner affect the
construction or meaning of anything herein contained or govern the rights or
liabilities of the parties hereto.
     17. Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and hand delivered, sent by an
internationally recognized express courier service or by facsimile to the
recipient party’s address set forth below, or at such other address as either
party shall provide to the other party. Such notices and other communications
shall be effective upon receipt if hand delivered, three (3) days after sending
if sent by overnight courier and the date of delivery if sent by facsimile and a
confirmation is received.

If to the Company:   Novavax, Inc.
9220 Belward Campus Drive
Rockville, MD 20850
Attention: Chief Executive Officer
Facsimile:

6



--------------------------------------------------------------------------------



 



If to the Consultant:   John Lambert
Box Cottage, Church Lane
Great Kimble, Aylesbury
Bucks HP17 9th, UK
Facsimile: 01844 344496

     18. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Maryland without regard to its conflict
of laws principles.
[Signatures on the Following Page]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the dated first above written.

          NOVAVAX, INC.
 
       
By:
  /s/ Gary C. Evans   /s/ John Lambert
 
        Name: Gary C. Evans   John Lambert Title: Director

8



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSULTING SERVICES
Consultant shall be responsible to and shall report to the board of directors of
the Company. Consultant shall work closely with senior management of the
Company. Consultant shall provide advice and input into material agreements to
be entered into or amended by the Company, for example agreements related to the
acquisition of intellectual property, strategic alliances or corporate
collaborations, the license of intellectual property to third parties, and other
material acquisitions or dispositions. Consultant shall work with the senior
management of the Company on significant matters related to clinical development
of its products, including manufacturing issues, FDA approval strategy and
commercialization strategy. Consultant shall also have such additional or more
specific duties and responsibilities as may be reasonably assigned by the board
of directors of the Company and agreed to by Consultant.

 